DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 27, 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 10-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Reading (US Patent Pub. 2004/0180737, hereinafter Reading).
Regarding claim 1, Reading discloses (Figs. 1-2) a portable outdoor game kit (para. 0007-0010; see para. 0010, lines 9-11, which lists kit parts including ropes, stakes, flags, and balls) comprising: (a) a portable carrying case (para. 0014, line 3, “box”); (b) a boundary (first rope 12 forming rectangular playing field 10; para. 0008, lines 1-3), stored within the portable carrying case, that is configured to be positioned on a ground surface and formed into a predetermined Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(II). In this case, Reading teaches each and every structural limitation of the claimed invention and is inherently capable of use for blocking or impeding movement of the offensive implements towards the plurality of targets as claimed.
claims 2-5, Reading further discloses the boundary (rope 12) is flexible (para. 0008, lines 1-3, “rope” clearly understood to be flexible) (claim 2), specifically, a flexible endless rope (para. 0008, lines 1-3, rope 12 forming endless boundary shown in Fig. 2, step 1) (claim 3) that is configured to rest on the ground while maintaining the predetermined shape (as shown in Fig. 2, step 1; para. 0008, lines 1-5) (claim 4). The kit includes anchoring members (stakes 18, Fig. 2, step 1; para. 0008, lines 1-5) configured to anchor the flexible endless rope (12) to the ground surface and maintain the predetermined shape (para. 0008, lines 1-5) (claim 5).
	Regarding claims 10-13, Reading further discloses each of the offensive elements comprise spherical structures (para. 0011, lines 1-6, striped balls) (claim 10) which are balls having the same outer diameter (para. 0011, lines 9-10) (claim 11) and being hollow or solid (para. 0011, lines 11-12, “wood, dense plastic, hollow plastic, or rubber”) (claims 12 and 13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Reading in view of Abdelfattah (French Patent Pub. 2,823,129 A3, hereinafter Abdelfattah).
Regarding claim 6, Reading teaches the claimed invention substantially as claimed, as set forth above for claim 1. Reading further teaches each target (14, 16) has an outer periphery that defines an opening for receiving the offensive implement (i.e., the striped balls) therein 
Regarding claims 7-9, the modified Reading teaches the claimed invention substantially as claimed, as set forth above for claim 6. Abdelfattah further teaches the rigid, outer periphery (1) has a planar surface (top surface of top figure) such that the rigid, outer periphery is substantially parallel to the ground surface while in use (since the top surface of the ring 1 is parallel to the bottom surface of the ring 1, which is understood to contact the ground, in use) (claim 7); each target (ring 1 of Abdelfattah, replacing the secondary ropes 14 of Reading as discussed above for claim 6) further comprises rigid legs (anchor points 2) connected to an extending away from the rigid, outer periphery (1) (claim 8); and each rigid leg (2) is configured to be driven into the ground surface thereby temporarily anchoring the target (1) to the ground surface (Description, line 2, “anchor points”) (claim 9.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Reading in view of Foster (US Patent No. 5,516,108, hereinafter Foster).
Regarding claim 14, Reading teaches the claimed invention substantially as claimed, as set forth above for claim 1. Reading further teaches each blocking implement (i.e., each solid colored blocker ball) is a solid structure having a predetermined shape (par. 0011, lines 6-12). Reading does not teach the shape is elongate. However, in the art of outdoor games, Foster teaches (Fig. 6) that an elongate shape is known to be suitable for a blocking implement (32) used for blocking or impeding movement of a ball toward a target (col. 4, lines 58-67). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the game kit of Reading by replacing the spherically shaped blocking elements of Reading with elongate shaped blocking elements as taught by Foster, since this involves the simple substitution of one known shape for a blocking element for an outdoor ball game with another known shape for a blocking element for an outdoor ball game, to yield predictable results (i.e., blocking or impeding movement of a ball, in use).
Regarding claims 15 and 16, the modified Reading teaches the claimed invention substantially as claimed, as set forth above for claim 14. Foster further teaches (Fig. 6) the predetermined shape is rectangular (col. 4, lines 58-59) (claims 15 and 16).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
V:King (non-patent literature) discloses a portable game kit comprising a plurality of rectangular blocking implements (“Field Shields”, main image, pg. 2).
Karl (US Patent No. 5,749,789) discloses a portable game kit (Fig. 1) comprising a plurality of obstacles (36, 38, 40) of various shapes, including rectangular (40) and triangular (36; col. 3, lines 35-38).
Carolan (US Patent No. 4,596,391) discloses a portable game kit (Fig. 1) comprising a plurality of geometrically shaped obstacles (21, 22; col. 5, lines 1-17).
Guyer (US Patent No. 8,951,135) and Neal (US Patent Pub. 2007/0037629) each disclose a game kit comprising a rectangular obstacle for a ball.
Blackwell (US Patent Pub. 2012/0065004) discloses a portable outdoor game kit comprising a flexible endless rope boundary, a target positioned within the boundary, and a plurality of balls for throwing toward the target.
Hudgins (US Patent Pub. 2019/0308082) discloses a portable outdoor game kit comprising a plurality of targets each having a rigid outer periphery defining an opening for receiving a ball.
Chang (US Patent No. 4,842,134) discloses a portable carrying case comprising a handle and lock as disclosed but not claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /March 15, 2021/